Citation Nr: 1715912	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  15-07 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received respecting a claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected right shoulder injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from March 1954 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  A transcript of the hearing is of record.  The Veteran waived RO consideration of new evidence submitted at the hearing.

The Board notes that service connection for a low back disability was denied in a final February 2008 rating decision; the Board finds that the low back claim currently on appeal is the same claim as the one denied in the February 2008 rating decision.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the claim as one to reopen service connection for a low back disability; the AOJ's previous characterization of that claim as a new claim was inappropriate.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's first claim of service connection for a low back disability, as secondary to a cervical spine disability, was denied in February 2008.

2.  No further evidence relevant to the Veteran's service connection claim for a low back disability was submitted for a period of one year following the February 2008 rating decision.

3.  Evidence submitted at the March 2017 hearing and since the February 2008 denial was not previously considered by agency decision makers; is neither cumulative nor redundant of the evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claim for service connection.


CONCLUSION OF LAW

New and material evidence has been received since the February 2008 denial became final; the criteria for reopening the previously denied claim for a low back disability have been met.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is reopening and remanding the Veteran's service connection claim, as discussed in detail below; therefore, any further discussion respecting the VCAA is not necessary at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The threshold is low and does not require new and material evidence regarding each element of the claim that had not been proved in the prior final decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Veteran initially filed his claim of service connection for a low back disability in December 2007, characterizing it as secondary to a cervical spine disability.  The AOJ denied service connection for both those disabilities in a February 2008 rating decision; service connection for the low back disability was denied because there was no evidence relating the Veteran's degenerative disc disease of the lumbar spine to service or to the cervical spine disability.  The Veteran was notified of that decision in a March 2008 letter.  The Veteran did not submit a notice of disagreement within one year of that notice letter, nor did he submit any additional evidence respecting the claim until he filed again for service connection for a low back disability in December 2011.  Although the Veteran characterized the December 2011 low back claim as being secondary to his service-connected right shoulder injury, a paralysis of the serratus anterior nerve, this was not a new claim under Boggs v. Peake, as it was a claim for the same disability premised on a different theory of causation.  See 520 F.3d at 1335.  Rather, it was a claim to reopen the December 2007 service connection claim.  

As no timely notice of disagreement or new and material evidence was received during the appeal period following the March 2008 notice letter, the February 2008 rating decision became final.  See 38 C.F.R. § 3/156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010); 38 C.F.R. §§ 20.200, 20.201, 20.1103.  New and material evidence is therefore required to reopen the claim of service connection for a low back disability.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the February 2008 rating decision became final, the Veteran submitted several written statements and testified at the hearing describing a fall he experienced during service in the summer of 1954.  He described falling from the second floor landing down a set of stairs to the first floor, and receiving treatment at the hospital for his resulting low back injuries.  He described being put on light duty and being issued a straggler's pass so that he would not have to march to classes with the other airmen.  Pertinent medical records were also added to the file.

In light of the above evidence, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a low back disability has been submitted, and that the claim is reopened.  



ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected right should injury, is reopened.  To this limited extent only, the appeal of that issue is granted.


REMAND

The Veteran seeks service connection for a low back disability.  He initially characterized his claim as one for service connection on a secondary basis to his right shoulder injury, asserting in written statements that compensating for the shoulder injury led to pain in his low back.  However, the Veteran later also asserted a direct service connection theory, consistently describing in several written statements and in his hearing testimony a fall in 1954 that occurred several years prior to the fall in 1957 that caused his shoulder injury.  It is this report of the 1954 fall that has not been properly developed or addressed.

In December 2012, the Veteran reported that he contacted the National Personnel Records Center (NPRC) in 2012 for copies of his records; he submitted a copy of the negative response from NPRC, but not a copy of the request.  In the same statement, the Veteran also reported that he had been treated for injuries resulting from the 1954 fall at Keesler Air Force Base (AFB) in Biloxi, Mississippi.  In March 2014 and April 2014 written statements, the Veteran also reported being transferred, in chronological order, to Moody AFB, Luke AFB, Parks AFB, and lastly Letterman General Army Hospital, and being treated for his back and shoulder injuries at some of these locations.  The Veteran also consistently reported having been put on light duty after his 1954 fall, and having been issued a "straggler's pass" so that he did not have to march to classes with the other airmen.  These transfers, treatment, and duty assignments would possibly be reflected in the Veteran's service records.

However, the only request in the file for the Veteran's service personnel records is a request for his DD 214 form from the Cincinnati RO to the Philadelphia RO dated April 1958.  The Veteran's DD 214 form is of record.  The service treatment records on file are limited to the Veteran's entrance and separation examinations; dental records; treatment records from Keesler AFB through July 1954; and a narrative discharge summary from Parks AFB covering the period from October 1957 through January 1958.  No requests for further records to corroborate the Veteran's lay statements regarding his 1954 fall, subsequent treatment, and resulting duty limitations are of record.

VA has a duty to obtain relevant records from a Federal department or agency, ending its efforts to do so only upon a conclusion that the records sought do not exist or that further efforts to obtain them would be futile.  38 C.F.R. § 3.159.  The Board finds that VA must make as many requests as are necessary to obtain the Veteran's service records; as such, a remand is necessary.

Next, there are three physical examinations of the Veteran's low back in the record, and each is inadequate.  The May 1963 VA examination noted lumbar pain and discomfort, but did not address any causes of it.  The July 2012 VA examination provided a negative opinion regarding service connection only as secondary to the shoulder injury, and did not address direct service connection based solely on the reasoning that the Veteran's service treatment records were silent as to complaints of low back pain.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous clinical evidence does not render reports of symptomatology inherently not credible).  Further, there are varying diagnoses of the Veteran's low back disability throughout the record, including lumbar spinal stenosis, degenerative disc disease, and lumbar spondylosis; the July 2012 examiner only addressed secondary service connection of lumbar spondylosis, concluding that a nerve injury in the shoulder could not result in the Veteran's "current pathology."  The October 2016 private examination provided an opinion that the Veteran's low back symptoms are causally related to the 1954 fall, but provided no rationale or facts upon which this opinion was based.  No other treatment records from this practitioner appear in the claims file.  

Therefore, the Board finds that a remand is also necessary in order to obtain another VA examination which addresses current diagnoses related to the Veteran's reported symptoms and their relationship to the Veteran's period of service or service-connected disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide an examination, it must provide an adequate one); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Further, it appears the record is incomplete as it pertains to rating decisions.  For example, a March 2013 rating decision present in the file only contains its first page.  In particular, the September 2012 rating decision which in part denied the Veteran's service connection claim on appeal here appears to be incomplete in the record, as it only addressed the grant of the Veteran's claim for an increased evaluation of his shoulder injury.  On remand, VA should obtain complete copies of these rating decisions and associate them with the file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records and associate those documents with the claims file.

2.  Develop the Veteran's claim for service connection for a low back disability, to include the following, as well as any further steps the AOJ deems necessary to fully develop the Veteran's claim:

(i)  Provide appropriate notice to the Veteran regarding his claim for service connection for a low back disability, to include both direct and as secondary to the Veteran's service-connected right shoulder injury.  

(ii)  Ask the Veteran to identify any private treatment that he may have had for his low back disorder, to include records from Dr. P.M., that is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

(iii)  Obtain and associate with the file the Veteran's complete service personnel records and any outstanding service treatment records from the appropriate records depository, to include records from Letterman General Army Hospital.  Efforts should be made to obtain records reflecting any limitations placed on the Veteran's duty, including any "straggler's pass" issued.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records.

3.  Schedule the Veteran for a VA examination with an appropriate medical professional.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After review of the evidence on file and examination of the Veteran, the examiner should identify any orthopedic or neurological low back disability present.

As to each low back disability identified, the examiner should opine as to whether the Veteran's low back disability is at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include his fall in 1954.

Facts and medical principles relied on to arrive at an opinion should be set forth.  All opinions must be accompanied by an explanation.  The lack of documented complaints of low back pain during service cannot, standing alone, serve as the basis for a negative etiology opinion.

If the examiner finds that the Veteran's low back disability is not directly related to military service, the examiner should also opine as to whether the Veteran's low back disability is at least as likely as not (a) caused by, or (b) aggravated by the Veteran's service-connected right should injury.  If the examiner finds that the right shoulder disability aggravated the low back disability, the examiner must attempt to establish a baseline level of severity of the low back disability prior to aggravation by the right shoulder disability.

4.  Obtain complete copies of each rating decision issued in the Veteran's case.  To the extent that complete copies are not available, document such deficiency in a memorandum to the file.

5.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for a low back disability, both on a direct and secondary basis.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


